
	

115 HR 3906 : Innovative Stormwater Infrastructure Act of 2018
U.S. House of Representatives
2018-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 3906
		IN THE SENATE OF THE UNITED STATES
		July 17, 2018Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To direct the Administrator of the Environmental Protection Agency to establish a stormwater
			 infrastructure funding task force, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Innovative Stormwater Infrastructure Act of 2018. 2.Stormwater infrastructure funding task force (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall establish a stormwater infrastructure funding task force composed of representatives of Federal, State, and local governments and private (including nonprofit) entities to conduct a study on, and develop recommendations to improve, the availability of public and private sources of funding for the construction, rehabilitation, and operation and maintenance of stormwater infrastructure to meet the requirements of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).
 (b)ConsiderationsIn carrying out subsection (a), the task force shall— (1)identify existing Federal, State, and local public sources and private sources of funding for stormwater infrastructure; and
 (2)consider— (A)how funding for stormwater infrastructure from such sources has been made available, and utilized, in each State to address stormwater infrastructure needs identified pursuant to section 516(b)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1375(b)(1));
 (B)how the source of funding affects the affordability of the infrastructure (as determined based on the considerations used to assess the financial capability of municipalities under the integrated planning guidelines described in the Integrated Municipal Stormwater and Wastewater Planning Approach Framework, issued by the Environmental Protection Agency on June 5, 2012, and dated May, 2012), including consideration of the costs associated with financing the infrastructure; and
 (C)whether such sources of funding are sufficient to support capital expenditures and long-term operation and maintenance costs necessary to meet the stormwater infrastructure needs of municipalities.
 (c)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall submit to Congress a report that describes the results of the study conducted, and the recommendations developed, under subsection (a).
 (d)State definedIn this section, the term State has the meaning given that term in section 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362).
			
	Passed the House of Representatives July 16, 2018.Karen L. Haas,Clerk
